Name: Commission Regulation (EC) No 1509/94 of 29 June 1994 amending Regulation (EEC) No 3472/85 on the buying-in and storage of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: distributive trades;  consumption;  marketing;  processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|31994R1509Commission Regulation (EC) No 1509/94 of 29 June 1994 amending Regulation (EEC) No 3472/85 on the buying-in and storage of olive oil by intervention agencies Official Journal L 162 , 30/06/1994 P. 0031 - 0032 Finnish special edition: Chapter 3 Volume 58 P. 0193 Swedish special edition: Chapter 3 Volume 58 P. 0193 COMMISSION REGULATION (EC) No 1509/94 of 29 June 1994 amending Regulation (EEC) No 3472/85 on the buying-in and storage of olive oil by intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EC) No 3179/93 (2), and in particular Article 12 (4) thereof, Whereas, with a view to encouraging a policy geared to the production of quality goods, the quality requirements for intervention should be made stricter; whereas, to that end, lampante grade oils with more than 6 % acidity should be excluded from intervention, whilst the price reductions should be adjusted slightly in order to reflect the current market situation; whereas, for the sake of sound management of intervention, the price increases should also be adjusted in the case of better quality oils for which there are normally outlets on the market; whereas, in order to ensure market stability, the scale of price increases and reductions should be adjusted in two stages; Whereas, to ensure improved monitoring of the quality of the oil offered for intervention, the analytical methods used to this end should be supplemented; Whereas, by virtue of the analyses to be carried out on virgin oils other than lampante oils, an additional time limit for payment should be maintained; Whereas the Management Committee for Oils and Fats did not deliver an opinion within the period set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Commission Regulation (EEC) No 3472/85 (3) is amended as follows: 1. In the second paragraph of Article 1, the words 'may not be more than 8 %' are replaced by 'may not be more than 6 %'. 2. In Article 2 (4) (a) the words 'in Annexes II, III, VIII, IX, XA and B and XI' are replaced by the words 'in Annexes II, III, IV, VIII, IX, XA and B and XI'. 3. In the second subparagraph of Article 3 (4) the words 'for the 1992/93 marketing year' are deleted. 4. The Annex to Regulation (EEC) No 3472/85 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 July 1994. However, until 31 October 1994, Annex A to this Regulation shall apply instead of the Annex to Regulation (EEC) No 3472/85. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 285, 20. 11. 1993, p. 9. (3) OJ No L 333, 11. 12. 1985, p. 5. ANNEX "(ECU/100 kg)"" ID="1">Extra virgin olive oil> ID="2">10,00> ID="3">-"> ID="1">Virgin olive oil> ID="2">4,00> ID="3">-"> ID="1">Semi-fine virgin olive oil> ID="2">-> ID="3">-"> ID="1">Lampante virgin olive oil, 1 °> ID="2">-> ID="3">9"> ID="1">Other lampante virgin olive oils"> ID="1">- More than 1 ° to up to 6 ° acidity> ID="3">Reduction increased by ECU 0,32 for each additional 10th of a degree of acidity"> ANNEX A "(ECU/100 kg)"" ID="1">Extra virgin olive oil> ID="2">13,50> ID="3">-"> ID="1">Virgin olive oil> ID="2">5,00> ID="3">-"> ID="1">Semi-fine virgin olive oil> ID="2">-> ID="3">-"> ID="1">Lampante virgin olive oil, 1 °> ID="2">-> ID="3">9,5"> ID="1">Other lampante virgin olive oils"> ID="1">- More than 1 ° to up to 6 ° acidity> ID="3">Reduction increased by ECU 0,32 for each additional 10th of a degree of acidity">